EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Lambson on 4/14/2022.
The application has been amended as follows:  
Claim 1, lines 6-10 have been replaced by 
–a conduit having a first central longitudinal axis and the second diameter, and with the conduit having a first end connected to and in fluid communication with the open second end of the combustion chamber and a second end in fluid communication with an environment outside of the pulse combustor, with the conduit forming an intake and combustion gas exhaust structure for the pulse combustor, and –
Claim 1, line 15, after “tapering” –axially– has been inserted. 
Claim 4, lines 7-9 have been replaced by  
– a conduit having a first central longitudinal axis, and the conduit having a first end in fluid communication with the internal space and a second end in fluid communication with an environment outside of the pulse combustor, with the conduit forming an intake and combustion gas exhaust structure for the pulse combustor, and –
Claim 4, line 14, after “tapering” –axially– has been inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the amendments distinguish over the prior art previously applied.  In addition, the amendments clearly distinguish over the Mason (8607542) referenced cited in the IDS of 3/23/2022.  Mason [as annotated] does not teach the duct tapering axially in combination with the rest of the claim limitations as the duct doubles back in the axial direction.  Mason does not teach the combustion gas exhaust structure for conduit 36 as the flow in and out of the conduit 36 is cooling air 58, 61 and combustion gas is exhausted at 60 [see col. 4, lines 20-38].  In addition, Mason does not teach the length of the duct but the previously applied Westberg reference could still be applied for that dimension.

    PNG
    media_image1.png
    628
    572
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

April 22, 2022